DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1, 18 and 32-33 have been amended
Claims 7, 9, 22, 24 and 34 are cancelled.
Claims 1-6, 8, 10-21, 23 and 25-33 are pending in the application and are presented to be examined upon their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-21, 23 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach, Lee and Pitroda  in further view of Shenoy et al (US 2015/0058774). Roach, Lee and Pitroda have been previously discussed in office actions dated 09/09/2021 and 11/25/2020 respectively.
In regards to claims 1, 18 and 32, the claims have been amended to recite the added feature wherein the computing device, “continuously receive a single continuous gestural input interacting with the GUI, the single continuous gestural input  comprising a first component  and a second component; while receiving the single continuous gestural input: receive a process the first component of the gestural input to define the amount from amount data; responsive to the first component that defines the amount, display an allocation source interface via the GUI to receive a the second component of the gestural input; and process the second component to identify the allocation source…”. Roach, Lee and Pitroda fail to disclose these features. 
However, Shenoy discloses “continuously receive a single continuous gestural input interacting with the GUI, the single continuous gestural input [¶0033] comprising a first component (pinching gesture, panning gesture, tapping gesture etc., ) and a second component (tapping gesture, pinching gesture, panning gesture, etc., ); while receiving the single continuous gestural input receive a process the first component of the gestural input to define the amount from amount data [¶0033-financial data], [¶0050]; responsive to the first component that defines the amount, display an allocation source interface via the GUI to receive a the second component of the gestural input; and process the second component to identify the allocation source…[¶0049]”.
It would have been obvious before the effective filing date of the invention to modify Roach, Lee and Pitroda with the aforementioned gesture features as enunciated and taught by Shenoy. The motivation would be to provide gesture based visualizations of financial information and allow the user to more easily navigate the user interface [see Shenoy [¶0003]]
As per claims 10 and 25, Shenoy discloses  that the first component comprises a pause or tap over data in the document comprising amount data displayed in the GUI [¶0015], [¶0033], [¶0047]
As per claim 11 and 26, Shenoy discloses wherein the second component comprises a swipe to the allocation source and pause over the allocation source as displayed in the GUI [¶0043], [¶0048]
As per claim  15, Shenoy discloses presenting an allocation destination interface in the GUI via a display device coupled to the processor with which to determine the allocation destination, the allocation destination interface presenting a plurality of allocation destinations; and receiving an allocation destination input selecting the allocation destination; wherein the input to identify the amount, the input to associate the amount to the allocation source and the input to identify the allocation destination consists of a single continuous swipe without releasing engagement with an input device coupled to the processor, the single continuous swipe having a component to select the amount, a component to select the allocation source and a component to select the allocation destination. [0043], [0048], [0054], [0055]
As per claim 16, Shenoy discloses the allocation destination interface is an overlay displayed over the bill in the GUI; the allocation destination interface is presented in response to receiving an allocation source input; and the allocation destination input is a portion of a continuous swipe in combination with at least one of an amount payable input and an allocation source input. [¶0052]
The dependent claims 2-6, 8, 12-14, 17-21 and 27-31 and 33 having not been amended, have been previously discussed and addressed in the prior office action dated 09/09/2021 and remain rejected by recitations provided in the combination of Roach, Lee and Pitroda.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692